Citation Nr: 1431201	
Decision Date: 07/11/14    Archive Date: 07/15/14

DOCKET NO.  11-00 551	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUES

1.  Entitlement to an evaluation in excess of 40 percent for compression fracture of the lumbar vertebrae.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Bonnie Yoon, Associate Counsel



INTRODUCTION

The Veteran served on active duty with the United States Army from November 1965 to November 1968.  The Veteran also had subsequent service with the Army National Guard (ARNG) from October 1989 to December 1991. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts, which granted an increased evaluation from 20 percent to 40 percent for compression fracture of the lumbar vertebrae, effective June 15, 2009, and denied the claim for TDIU.  Jurisdiction lies with the RO in Togus, Maine, where the Veteran resides. 

The Board has reviewed the Veteran's electronic claims file maintained in the Veterans Benefits Management System (VBMS) system as well as records contained in the Virtual VA system to ensure consideration of the totality of the evidence.

The issues of entitlement to a separate rating for neurologic manifestations of compression fracture of the lumbar vertebrae and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Increased Rating 

A remand is necessary in this case to obtain missing relevant VA treatment records.  38 C.F.R. § 3.159 (c)(2).  The Veteran, in his June 2009 claim for an increased rating for his service-connected compression fracture of the lumbar vertebrae, stated that he underwent an MRI on his back in May 2009 at the VA Medical Center in White River Junction, Vermont.  The May 2009 MRI is also referenced in the August 2012 VA examiner's opinion.  However, the claims file only contains VA treatment records from the VAMC in White River dating from August 2008.  On remand, these missing VA treatment records should be obtained.  

Also, the General Rating Formula for Diseases and Injuries of the Spine directs that any associated objective neurologic abnormalities are to be evaluated separately under an appropriate diagnostic code.  38 C.F.R. § 4.71a, General Rating Formula, Note (1).  The Board notes that there is no evidence of, and the Veteran has not complained of, erectile dysfunction, and bowel or bladder impairment.  However, it is unclear from the record whether the Veteran has any other neurological disorders that are related to his service-connected back disability.  At the August 2009 VA examination, the Veteran was found to have radiating pain on movement traveling to his lateral thighs and impaired lumbar spine sensory function, but his straight leg raising test was negative for both the right and left, and Lasegue's sign was negative.  At the December 2011 VA examination, the examiner found no evidence of radiculopathy or any neurological abnormalities and stated that the Veteran's sensory changes were of the "stocking glove" presentation without evidence of dermatomal/radicular association.  However, the examiner also found there was decreased sensation to light touch in his thigh (L3/4) bilaterally and in his foot/toes (L5) bilaterally.  The examiner also found that the Veteran had IVDS. Given this seemingly conflicting evidence, the Board is unable to determine whether separate ratings are warranted for neurological impairments of the lower extremities due to the Veteran's service-connected low back disability.  A medical examination and opinion is therefore necessary.  See Charles v. Principi, 16 Vet. App. 370 (2002); see also 38 C.F.R. § 3.159(c)(4) (a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim).

TDIU

With regard to the issue of TDIU, the Board finds that this claim is inextricably intertwined with the issue of an increased evaluation in excess of 40 percent for compression fracture of the lumbar vertebra and whether a separate evaluation is warranted for neurological manifestations of the Veteran's compression fracture of the lumbar vertebrae, as the resolution of those issues might have bearing upon the Veteran's claim for TDIU.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

A total disability rating may be assigned where the disabled person is unable to secure and follow a substantially gainful occupation as the result of service-connected disabilities.  38 C.F.R. § 4.16.  For cases where this is true and certain percentages have been met as to the service-connected disabilities, a TDIU can be assigned on a schedular basis.  38 C.F.R. § 4.16(a).  Where those percentages are not met, and the person is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, the rating board should submit the case to the Director, Compensation and Pension Service, for extraschedular consideration.  38 C.F.R. § 4.16(b) .

The August 2009 VA examiner found that the effect of the Veteran's back disability on his usual occupation was "disabled due to back pain."  The examiner further stated that the Veteran was unable to do custodial work, walk more than half a mile, and lift more than 5-10 pounds.  The December 2011 VA examiner found that Veteran was unable to work in his usual occupation as a custodian, but would not be precluded from non-weight bearing type occupational activities.  In his August 2012 supplemental opinion, the December 2011 VA examiner went on further to state that the Veteran would not be precluded from sedentary occupational activities that were non-weight bearing.  However, while the examiner stated that the Veteran could do non-weight bearing activities, he did not comment on whether the Veteran's back disability precludes substantially gainful employment consistent with his educational and occupational background.  Consequently, an additional opinion is warranted on remand.     

After adjudication of the claims for an increased evaluation and for whether a separate evaluation is warranted for neurological manifestations, and if the examiner renders the opinion that the Veteran is unable to secure and follow a substantially gainful occupation due to his service-connected back disability and Veteran does not meet the schedular criteria set forth in 38 C.F.R. § 4.16(a) at any time during the appeal period, the rating board should submit the case to the Director, Compensation and Pension Service, for extraschedular consideration, pursuant to 38 C.F.R. § 4.16(b).

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's complete VA treatment records from the VAMC White River Junction, Vermont, and all associated clinics, as well as any other VA facility identified by the Veteran or in the record.  The request must include the MRI report from May 2009 and any associated treatment records.

2.  Schedule the Veteran for an appropriate VA examination to determine the nature and current level of severity of his service-connected compression fracture of the lumbar vertebrae.  All indicated studies, including radiological testing, should be conducted.  The entire claims folder (i.e., both the paper claims file and any relevant medical records contained in the Veteran's Virtual VA and VBMS eFolder) must be made available to and reviewed by the examiner.  The examiner should fully set forth all current complaints, pertinent clinical findings, and diagnoses.  A complete medical history should be elicited.  A complete rationale for all opinions must be provided.

The examiner must identify any neurologic manifestations associated with the Veteran's service-connected lumbar spine disability and describe any symptoms and functional limitations associated with such impairment(s).  The examiner must also specifically state whether any neurologic manifestation found results in complete or incomplete paralysis of any nerve.  The specific nerves involved must be identified.  If incomplete paralysis is found, the examiner must state whether the incomplete paralysis is best characterized as mild, moderate, or severe; with the provision that wholly sensory involvement should be characterized as mild, or at most, moderate.  

3.  Schedule the Veteran for a VA examination with an examiner with the appropriate expertise to render a medical opinion addressing the Veteran's employability.  The claims file must be made available to and be reviewed by the examiner. 

The examiner is requested to comment on the impact of the Veteran's service-connected back disability on his occupational functioning, and how it impacts his ability to obtain and/or maintain substantially gainful employment; including whether it is at least as likely as not (50 percent probability or greater) that the Veteran's service-connected disability renders him unable to secure or follow a substantially gainful occupation with consideration of his education and work history.  

The examiner is requested to provide a complete rationale for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

4.  Thereafter, if the evidence shows that the Veteran is unable to secure or follow a substantially gainful occupation by reason of service-connected disability or disabilities, and the percentage requirements of 38 C.F.R. § 4.16(a) are not met at any time during the appeal period, then the RO must refer the matter to the Director, Compensation and Pension Service, for consideration of entitlement to a TDIU on an extraschedular basis.  If this is the case, the RO must include with that referral, a full statement as to the Veteran's service-connected disability, employment history, educational and vocational attainment and all other factors having a bearing on this issue.

5.  After all the foregoing development is completed, readjudicate the Veteran's claims.  If the benefits sought on appeal are not granted, issue the Veteran and his representative a supplemental statement of the case and provide an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



